Title: From Thomas Jefferson to Daniel Fisher, 24 April 1781
From: Jefferson, Thomas
To: Fisher, Daniel



Sir
Richmond April 24th. 1781

Your Letter was handed me at a Time when I was much engaged in preparing to render a visit then expected from the Enemy as little prejudicial as possible. The Act of Assembly having not exempted the Commissaries from Militia Duty, we do not chuse to give them a formal Exemption. Yet their Exertions are so essential for subsisting the Army when assembled that it is impossible for them to be better employed and we should certainly consider a commanding Officer as in the right who should view their Services as of an actual military nature. Indeed the Staff is as much a part of an Army as the Line and they seem to be in constant performance of a Tour.
I inclose you a Letter of March 30th, an extract from another and a dozen blank Commissions. I am &c,

T. J.

